Citation Nr: 0532428	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-02 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to service connection for residuals, stomach 
cancer, claimed as secondary to ionizing radiation exposure.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty with more than 20 years 
of active service, with verified service in the Air Force 
from November 1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for gastric lymphoma secondary to ionizing 
radiation exposure.  In March 2004, the claim was transferred 
to the Seattle, Washington RO.  

The claim was adjudicated by the RO as a claim on the merits, 
rather than a claim to reopen.  There was however, no 
prejudice to the veteran by the Board addressing the claim to 
reopen in the first instance as the Board determined that the 
claim should be reopened and in September 2004, the Board did 
indeed reopen the claim and then denied the claim for service 
connection on the merits.  

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  In 
September 2004, the parties filed a Joint Motion for Remand, 
requesting the Court to vacate and remand for readjudication 
of the issue on appeal.  In an Order dated September 8, 2005, 
the Court granted the Joint Motion to Remand, and vacated and 
remanded the issue of entitlement to service connection for 
residuals, stomach cancer, claimed as secondary to ionizing 
radiation, pursuant to 38 U.S.C.A. § 7252(a).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND


The veteran and his representative contend that service 
connection is warranted for residuals, stomach cancer, as 
secondary to exposure to ionizing radiation in service.  

The veteran claims that he participated in numerous airborne 
sampling missions from 1965 to 1974.  The evidence of record 
indicates that VA was only able to substantiate the veteran's 
exposure to ionizing radiation from 1967 to 1974.  The United 
States Air Force Master Radiation Exposure Registry (MRER) 
indicated, in pertinent part, that although they were the 
single repository for occupational radiation exposure 
monitoring for all of the Air Force and had records from 
1947, there appeared to be cases where early records were 
maintained in veteran's military records or by the local unit 
and not forwarded to them for inclusion in the MRER.  They 
also indicated that the total cumulative dose for the veteran 
in this claim from all external radiation sources was 1.293 
rem.  They noted that most of this dose was administratively 
assigned due to damaged or lost dosimeters and probably did 
not represent the actual dose to the veteran.  

The veteran maintains that he was exposed to 1293 rems of 
radiation during the period from March 30, 1967 to March 32, 
1974, according to the Air Force records.  He stated that his 
job sampling radiation particulates began in September 1965, 
and that he had that job until March 1974.  Subsequent to his 
appeal of this claim to the Court, he contacted the Air Force 
Technical Applications Center (AFTAC), the point of contact 
for veterans involved in flight missions against non US 
nuclear bomb tests.  The research of the AFTAC confirmed that 
during the veteran's claimed exposure (1965 to 1974) there 
were approximately 200 non US nuclear tests, and atmospheric 
nuclear debris sampling missions were conducted against the 
majority of those tests.  The absence of the veteran's flight 
records precluded them from verifying the exact number of 
sampling missions in which he participated.  

A review of the record reveals that the veteran's service 
personnel records are not associated with the claims folder.  
In an effort to assist the veteran in the resolution of his 
claim, the veteran's service records should be sought and 
obtained for a thorough search of the records to obtain his 
flight records, if possible.  Once those records can be 
obtained, they can be searched for radiation records and 
also, the AFTAC can be contacted in an attempt to verify the 
veteran's specific sampling missions and then to make a 
request of the MRER to perform an independent dose estimate.  

All additional records, including the statement from F.H.V. 
D., CMSGT, USAF (ret), and the August 2005 report from the 
Department of the Air Force, pertaining to the veteran's 
radiation exposure in service should be forwarded to the 
Under Secretary for Health for preparation of a dose estimate 
for his period of service prior to 1967.  

Moreover, the veteran should be given an opportunity to 
submit a dose estimate from a credible source.

Accordingly, the case is REMANDED for the RO to conduct the 
following action:

1.  The veteran should be informed and 
given an opportunity to submit a service 
radiation dose estimate from a credible 
source.

2.  The RO should contact the National 
Personnel Records Center (NPRC), United 
States Achieves, or any other appropriate 
agency and attempt to obtain all of the 
veteran's service records, to include his 
flight records, any DD Form 1141s, or any 
unit records of the 1035th Field 
Activities Group, AFTAC, United States 
Air Force, from November 1962 to 
Mach 1974, and associate them with the 
claims folder.  If a total search of 
appropriate agencies is performed and the 
veteran's service records, to include his 
flight records are unable to be located, 
the RO should so document these findings 
in the record and should inform the 
veteran of such.  

3.  If the veteran's flight records or 
any other records of his period of 
service during the period from 
November 1962 to Mach 1974 are located, 
these records should be sent to the AFTAC 
for verification of the exact number of 
sampling missions in which the veteran 
participated and for any additional 
evidence of radiation exposure.  

4.  After a determination is made on the 
number of sampling missions, the RO 
should submit those records, as well as 
the statement from F.H.V. D., CMSGT, USAF 
(ret), and the August 2005 report from 
the Department of the Air Force, to the 
MRER, Defense Threat Reduction Agency 
(DTRA), or any other agency that is able 
to reconstruct dose estimates on ionizing 
radiation.  Associate any dose estimates 
reports with the claims folder.  

5.  All additional records, including the 
statement from F.H.V. D., CMSGT, USAF 
(ret), and the August 2005 report from 
the Department of the Air Force, 
pertaining to the veteran's radiation 
exposure in service prior to 1967 should 
be forwarded to the Under Secretary for 
Health for preparation of a dose 
estimate.  

6.  After the above development has been 
performed, and updated dose estimates are 
received, refer the veteran's claims 
folder to the Under Secretary for Health 
for an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not, that the veteran's stomach cancer 
is due to exposure to ionizing radiation 
in service.  Associate all documents 
received with the claims file, to include 
statements received on behalf of the 
veteran's claim from his inservice 
comrades who served with him and his 
inservice supervisor who had direct 
knowledge of his duties while exposed to 
ionizing radiation on sampling missions.  

7.  Readjudicate the claim for service 
connection for a residuals, stomach 
cancer, secondary to ionizing radiation 
exposure in service.  If the benefit 
sought on appeal remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case.  
After an appropriate period of time to 
respond, return the case to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

